USCA1 Opinion

	




        February 15, 1996       [NOT FOR PUBLICATION]                            United States Court of Appeals                            United States Court of Appeals                                For the First Circuit                                For the First Circuit                                 ____________________        No. 95-1725                          CARIBE HILTON INTERNATIONAL, D/B/A                             CARIBE HILTON INTERNATIONAL,                                Plaintiff - Appellant,                                          v.          UNION DE TRABAJADORES DE LA INDUSTRIA GASTRONOMICA DE PUERTO RICO;              LOCAL 610 OF THE HOTEL EMPLOYEES AND RESTAURANT EMPLOYEES                         INTERNATIONAL UNION AFL-CIO, ET AL.,                                Defendant - Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Hector M. Laffitte, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Boudin, Circuit Judge,                                        _____________                            Aldrich, Senior Circuit Judge,                                     ____________________                               and Stahl, Circuit Judge.                                          _____________                                 ____________________            Roberto E.  Vega-Pacheco,  Mayra I.  Rivera-Delgado, and  Martinez            ________________________   ________________________       ________        Odell & Calabria on brief for appellant.        ________________            Francisco Aponti Perez on brief for appellee.            ______________________                                 ____________________                                 ____________________                      Per  Curiam.    Plaintiff-appellant  Caribe  Hilton                      Per  Curiam.                      ___________            International ("the  Hotel") brought an action  in the United            States  District  Court for  the District  of Puerto  Rico to            vacate a labor  arbitration award.  The district  court ruled            against  the Hotel  on  cross motions  for summary  judgment,            affirming  the arbitral award.  The Hotel appeals.  We affirm            the ruling below.                      This dispute arose from  a disagreement between the            Hotel and the appellee  Union as to the appropriate  ratio of            banquet waiters to function patrons, an issue that had been a            source of  conflict  for some  time.   On August  3, 1990,  a            dispute  arose  again  over  the waiter-patron  ratio.    The            banquet waiters' union representative called a work stoppage;            the protest quickly  spread to all departments  of the Hotel.            For  two to  three hours, about  300 employees  stopped work,            bringing the entire  Hotel's operations to a  standstill.  It            is  undisputed that  the  action was  an  illegal strike,  in            violation of  the collective bargaining agreement.   At issue            is the Hotel's response to the illegal strike.                      The  Hotel terminated  all of the  banquet workers,            even  though the  arbitrator found  that the  several waiters            played decidedly  different roles in instigating  the strike.            The  employees  from  other   departments  were  only  mildly            penalized,  by the  loss of  pay for  the two  or three  hour            duration of  the strike.   The union sought  arbitration, and            the parties submitted the issue to the arbitrator as follows:            "[W]hether  the dismissal of all  the complainants was or not                                         -3-                                          3            [sic] justified.   If not,  that the  arbitrator provide  the            corresponding remedy."                      The arbitrator  ruled that the  dismissals were not            justified.   Specifically,  the  arbitrator  found  that  the            dismissals  constituted  discrimination  against the  banquet            workers (as  a group) vis-a-vis  the employees  in the  other            departments, and that the dismissals were unfair as among the            individual banquet workers because the remedy did not reflect            the  waiters' varying  levels of  culpability.   Having found            that  the  dismissal  of  the workers  was  unjustified,  the            arbitrator  proceeded  to  determine  an  appropriate remedy,            consistent  with  the  parties'  arbitral  submission.    The            arbitrator  divided the  waiters into  three groups  based on            their  culpability  in instigating  the  strike.   All  three            groups were reinstated,  but backpay  and suspension  periods            were tailored to each group's culpability.                      A court's  review of  a labor arbitration  award is            highly deferential.   See United Paper Workers Int'l Union v.                                  ___ ________________________________            Misco, Inc., 484  U.S. 29,  36-38 (1987) ("[A]s  long as  the            ___________            arbitrator  is  even  arguably  construing  or  applying  the            contract and acting within the scope of its authority, that a            court  is  convinced  he  committed serious  error  does  not            suffice  to overturn  his  decision.").   The district  court            affirmed  the  arbitrator's  award  in  a  comprehensive  and            detailed opinion, consistent with the deferential standard of                                         -4-                                          4            review.  That opinion addresses all of the arguments that the            Hotel  raises in this appeal.  Pursuant to First Circuit Rule            27.1,  we affirm  the  judgment below  on  the basis  of  the                      ______            district court's well-reasoned opinion.                                         -5-                                          5